Order, Supreme Court, Bronx County (Stephen Lloyd Barrett, J.), entered on or about September 5, 1990, dismissing relator’s petition for a writ of habeas corpus, unanimously affirmed, without costs.
Relator has not prepared a proper record on appeal explaining in particular the claims raised before Justice Barrett (see, People v Olivo, 52 NY2d 309, 320). Moreover, to the extent that any claim can be discerned from appellant’s brief, relator is essentially repeating claims previously rejected by this Court in its affirmance of his conviction (186 AD2d 490, lv denied 82 NY2d 717). Finally, as respondent notes, since relator has been convicted of assault in the first degree and incarcerated pursuant to that conviction, his challenge to the pre-trial incarceration has been rendered moot. Concur — Rosenberger, J. P., Ellerin, Asch, Nardelli and Williams, JJ.